DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 06/27/2022 has been entered into this application. New claims 8-10 have been added.

Allowable Subject Matter

3.	Claims 1 and 3-10 are allowed. 

Reason for Allowance

4.	The following is a statement of reasons for the indication of allowable subject matter:
5.	As to Claims 1 and 9, the prior arts of record alone or in combination fails to teach or suggest the claimed “wherein the high-energy-efficiency frequency target assembly (7) is configured to, after the lasers with the five wavelengths pass through the high-energy beam splitter (2), select the laser with a specific wavelength from the lasers with the five wavelengths of 266 nm, 280 nm, 295 nm, 308 nm and 355 nm in an alternating manner; the laser with the specific wavelength is configured to be emitted into the atmosphere after passing through the second high-energy reflector (5), the high-energy integrated optical mirror (3) and the high-energy mirror (6), and generate a mie scattering signal after irradiating an organic matter in atmospheric particulate matters; and thereby the organic matter is alternately excited by the lasers with the five wavelengths of 266 nm, 280 nm, 295 nm, 308 nm and 355 nm to generate fluorescence spectrum signals”, along with all other limitations of claims 1 and 9. 
6.	Huang (CN 104122562 A) teaches a multi-excitation wavelength spectrometer laser radar system but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMIL AHMED/Primary Examiner, Art Unit 2886